Citation Nr: 1341034	
Decision Date: 12/12/13    Archive Date: 12/20/13

DOCKET NO.  11-23 786A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for multi-level lumbar herniated discs with degenerative disc disease, status post fusion.


REPRESENTATION

Veteran represented by:	South Dakota Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Ruda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to October 1971. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Sioux Falls, South Dakota (RO) which, in pertinent part, denied service connection for a low back disorder.


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, his current low back disorder is a continuing disease process of symptomatology manifested in service.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for multi-level lumbar herniated discs with degenerative disc disease, status post fusion/spondylosis have been met. 38 U.S.C.A. §§ 1110, 5103(a), 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102 , 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duties to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  In light of the favorable determination being reached, the Board finds that no further discussion of VCAA compliance is necessary as any error that was committed as to either the duties to notify or assist is harmless.

Service Connection

Service connection may be granted if it is shown a veteran suffers from a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002 & Supp. 2012); 
38 C.F.R. §§ 3.303, 3.306 (2013).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, generally, there must be (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability. Hickson v. West, 12 Vet. App. 247, 252 (1999).

In May 2011, the Veteran filed his present claim seeking service connection for a low back disorder.  He contends that he injured his back as a result of his tailbone bouncing on the hard covers of APC's while serving in Vietnam.  See September 21, 2011 Form 9, substantive appeal.  In support of his claim, he submitted private treatment records from June 1987 through October 1994, X-Ray reports from October 2007 and December 2009, a private medical opinion on the etiology of his low back disorder, and VA treatment reports from July 2006 to March 2012. 

The evidence of record establishes that the Veteran currently has a low back disorder, diagnosed as multilevel lumbar herniated discs and degenerative joint disease.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time the claim is filed or during the pendency of the claim, even if the disability resolves prior to adjudication).  His service treatment records also document complaints of back pain and in-service back injuries.  See STRs dated in 1969 and 1970.  

Private and VA records indicate the Veteran has had extensive treatment for his back problems.  Operative reports from June 1987 to October 1994 demonstrate spinal fusion surgery for degenerative disc disease.  VA treatment records from July 2006 to March 2012 indicate chronic back pain.  An X-ray report from October 2007 noted mild degenerative changes at the L2-3 level with osteophytes.  A magnetic resonance imaging (MRI) taken in December 2009 demonstrated multilevel degenerative disc changes.  These records make no reference to the Veteran's active service, a history of back injury from service, or a problem with chronic back pain during service.  A September 1987 post-operative report indicates the Veteran reported the onset of back pain in 1977.  It was not until September 2011 (after he had filed his claim for benefits) that the Veteran reported he had a history of low back pain from an in-service incident. 

Evidence that weighs in favor of the claim includes a November 2011 letter from the Veteran's private physician (a neurologist) in which he offered his medical opinion in support of the Veteran's claim for service connection.  The private physician noted that he "review[ed] some of [the Veteran's] records dating back to when he was in the military."  The private physician stated that "he had no objection or hesitation in agreeing with [the Veteran] that his lumbar symptoms started in 1970 while he was in the military."  The private physician also stated:  "I am not terribly sure what degree or the extent of spondylosis he had in 1970."  The private physician related that the Veteran wondered whether or not all of his troubles started while he was in the military.  The private physician essentially maintained that his opinion was based on the history that the Veteran provided and his symptoms noted in 1970.  

The Veteran also submitted his own statements in support of his claim to the effect that he received treatment from a chiropractor for his low back pain in 1972, but could not afford other treatment.  The Veteran also states that he was hospitalized in 1976 for low back spasm.  The Veteran indicated that he was unable to provide the names or institutions of the above treatments.  The Veteran's statements are competent to relate a history of having back problems after service, and there is no reason to doubt his credibility.  


Evidence that weighs against the claim includes a July 2011 VA spine examination.  The Veteran reported that he developed an insidious onset of low back pain after his return from Vietnam.  He denied any trauma while in service, but the examiner did note that the Veteran's service treatment records indicate an incident where the Veteran was treated after falling over a foot locker in July 1970.  One record also indicated the Veteran was treated for back pain in February 1970.  The February 1971 separation examination noted physical examination of the spine as normal.  The July 2011 VA examiner noted the Veteran's history of an in-service injury to his low back, and that he had no major problems with his back until 1987.

After a physical examination, the diagnosis was multilevel lumbar herniated discs with surgery and fusion.  The examiner stated that it was less likely than not that the Veteran's current condition was related to service.  His opinion was collectively based on a review of the claims file, including the Veteran's documented reports of back pain in service, as well as a history provided by the Veteran, and a physical examination.  As rationale, the VA examiner noted that the Veteran was seen during service for isolated events of back pain but that the record lacked consistent treatment for back pain.  Further, the VA examiner noted there was "no other documentation of any good history of visits for back pain until he had surgery in 1987 for interbody fusion."  The examiner concluded that "based on the inconsistency of the history and the sporadic nature of the back pain during the military service it is less likely that his current back disk problems and surgery are caused by, related to, or aggravated by the instance in military service."  

The Board notes that the claims file contains differing opinions as to whether the Veteran's low back disorder was incurred in service.  It is the responsibility of the Board to assess the credibility and weight to be given the evidence. See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) 

The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993). 

The Board may appropriately favor the opinion of one competent medical authority over another. See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App 171 (1991).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).

Having reviewed the record of evidence, the Board finds that the negative VA opinion is competent and also credible because it is supported by an adequate rationale.  The Board similarly finds that the positive private opinion is competent and also credible because it is supported by an adequate rationale.  The Board finds the Veteran's reports of seeking treatment for his back from a chiropractor in 1972 and being hospitalized in 1976 for low back spasms credible.  A September 1987 private treatment record shows the Veteran reportedly stated that the onset of his low back pain occurred in 1977 but clearly he had a clinically documented history of low back pain prior to that period.  The record credibly suggests that the Veteran first experienced low back pain during service which waxed and waned over the years and then escalated in 1976.  Indeed, the 1987 MRI showed that all discs of the Veteran's lumbar spine were degenerated, including complete degeneration of L3-4 and L4-5.  This did not happen overnight.  Given all of the foregoing, reasonable doubt is resolved in favor of the Veteran that his current low back disorder is a continuing disease process of symptomatology manifested in service.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  Accordingly, service connection for a low back disorder is warranted.





ORDER

Service connection for multi-level lumbar herniated discs with degenerative disc disease, status post fusion/spondylosis is granted.



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


